PROMISSORY NOTE




Dated: December 19, 2007




FOR VALUE RECEIVED, the undersigned, La Camera Mining Inc., a company
incorporated under the Business Corporations Act (Ontario) (the “Maker”),
promises to pay to the order of Tara Gold Resources Corp., a Nevada corporation
(the “Payee”), by wire transfer in immediately available funds to Bank of
America (ABA Number: 026009593), for credit to account number 002872837056, the
aggregate principal amount of Three Million Five Hundred Thousand Dollars
($3,500,00.00), subject to reduction as provided below.  All sums owing under
this Note are payable in lawful money of the United States of America, without
offset, deduction or counterclaim of any kind.




Maker acknowledges that it is entering into this Note in connection with the
Master Agreement by and among Payee, Corporacion Amermin, S.A. de C.V.
(“Amermin”), Maker, and Minero La Camera Mexico, S.A. de C.V. (“Minero”), dated
of even date herewith (the “Master Agreement”), the Binding Agreements to
Purchase referenced in the Master Agreement (the “Purchase Agreements”), and the
remaining Notes referenced in the Master Agreement (the “Notes”).
 Notwithstanding anything to the contrary contained herein, if Maker and Minero
abandon the entire claim block underlying the Picacho Purchase Agreement in
accordance with Section 9 of such Purchase Agreement (an “Abandonment”), all
principal amounts not yet due and payable under this Note shall be released in
full, in favor of Maker, as of the effective date of such Abandonment.  




1.  Payments.




(a)

Except for Default Interest, principal shall bear no interest.  Principal shall
be due and payable as follows:  




(i) One Million Dollars ($1,000,000) shall be due and payable on May 1, 2008;




(ii) subject to the Payment Termination Test set forth in Section 3(h) of the
Picacho Purchase Agreement, Five Hundred Thousand Dollars ($500,000) shall be
due and payable on December 31, 2008;




(iii) One Million Dollars ($1,000,000) shall be due and payable on December 31,
2009; and




(iv) One Million Dollars ($1,000,000) shall be due and payable on December 31,
2010.




(b)

Maker shall be permitted from time to time to prepay amounts outstanding under
this Note in whole or in part without penalty.  








--------------------------------------------------------------------------------



(c)

If any payment becomes due and payable on a Saturday, Sunday or legal holiday
under the laws of the State of Illinois, the due date of such payment shall be
extended to the next business day.  

  

2.  Event of Default.  




(a)

The occurrence of any one of the following events shall constitute a default by
the Maker (“Event of Default”) under this Note: (i) if Maker fails to make any
payment under this Note on the date same is due and payable, provided that the
same shall not have been paid within fourteen (14) days of notice from Payee of
such nonpayment; (ii) if Maker defaults in the performance or observance of any
term, covenant or obligation under the Master Agreement, any Purchase Agreement,
any Note, or the Letter of Agreement by and among Maker, Payee, Amermin and
Lateegra Gold Corp., dated as of November 30, 2007; (iii) if Maker’s assets are
attached, seized, subjected to a writ, or are levied upon or become subject to
any lien or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors; (iv) if a notice of lien, levy or
assessment is filed of record or given to Maker with respect to all or any of
Maker's assets by any federal, state or local department or agency; (v) if Maker
becomes insolvent or generally fails to pay or admits in writing its inability
to pay debts as they become due or if Maker shall make an assignment for the
benefit of creditors; or (vi) the appointment of a receiver for all or any
portion of Maker’s assets.  




(b)

Upon the occurrence of an Event of Default, at Payee’s option, all outstanding
principal hereunder shall be immediately due and payable.  Regardless of whether
Payee exercises its option to accelerate upon the occurrence of any Event of
Default, the entire outstanding principal balance shall bear interest from the
date of the Event of Default at a rate equal to one and one half percent (1.5%)
per annum (“Default Interest”).  Default Interest shall be payable on demand and
computed on the basis of a 360-day year and actual days elapsed.  

3.  Miscellaneous.  




(a)

All of Payee’s rights and remedies under this Note are cumulative and
non-exclusive.




(b)

This Note shall be governed and controlled by the laws of the State of Illinois
as to interpretation, enforcement, validity, construction, effect, choice of law
and in all other respects.




(c)

Maker promises to pay all costs and expense of collection of this Note and to
pay all reasonable attorneys' fees incurred in such collection, whether or not
there is a suit or action, or in any suit or action to collect this Note or in
any appeal thereof.  




(d)

No modification, waiver, estoppel, amendment, discharge or change of this Note
or any related instrument shall be valid unless the same is in writing and
signed by the party against which the enforcement of such modification, waiver,
estoppel, amendment, discharge or change is sought.




[Signature page follows]





- 2 -




--------------------------------------------------------------------------------

IN WITNESS HEREOF, Maker has executed this Note as of the date first appearing
on the first page of this Note.




           MAKER:




           LA CAMERA MINING INC.




By: /s/ David Deslauriers

Print: David Deslauriers

            Its:____________________





























Promissory Note - Picacho


